Citation Nr: 0705893	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  05-08 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for chronic 
hypertension.  

2.  Entitlement to service connection for a chronic heart 
disorder.  

3.  Entitlement to an initial disability evaluation in excess 
of 50 percent for the veteran's chronic post-traumatic stress 
disorder.  

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  



REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from January 1968 to January 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) which, in pertinent 
part, established service connection for chronic 
post-traumatic stress disorder (PTSD) and assigned a 50 
percent evaluation for that disability.  In April 2004, the 
RO denied a total rating for compensation purposes based on 
individual unemployability.  In November 2004, the RO denied 
service connection for a chronic heart disorder.  In August 
2005, the RO denied service connection for chronic 
hypertension.  

The issues of the veteran's entitlement to service connection 
for chronic hypertension and a chronic heart disorder and a 
total rating for compensation purposes based on individual 
unemployability are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Department 
of Veterans Affairs (VA) will notify the veteran if further 
action is required on his part.  


FINDING OF FACT

The veteran's chronic PTSD has been shown to be productive of 
no more than occupational and social impairment with 
deficiencies in most areas such as work, judgment, thinking, 
and mood due to symptoms such as intermittently obscure or 
irrelevant speech; chronic anxiety and depression; impaired 
impulse control; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances in a work; 
an inability to establish and maintain effective 
relationships; and GAF scores of 38 and 41.  


CONCLUSION OF LAW

The criteria for an initial 70 percent evaluation for the 
veteran's chronic PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a), 4.130, Diagnostic Code 9411 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
evaluation of the veteran's service-connected PTSD, the Board 
observes that the RO issued VCAA notices to the veteran in 
August 2003, September 2003, January 2004, July 2004, March 
2005, and April 2005 which informed him of the evidence 
generally needed to support an initial claim for service 
connection and an increased evaluation; what actions he 
needed to undertake; and how the VA would assist him in 
developing his claim.  Such notice effectively informed him 
of the need to submit any relevant evidence in his 
possession.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
scheduled for multiple VA examinations for compensation 
purposes.  The veteran failed to appear for the scheduled 
evaluations.  Numerous written statements from the veteran's 
attorney advance that the evidence of record was adequate for 
evaluation purposes and questioned whether the scheduled 
evaluations were necessary.  The Court has held that the VA's 
duty to assist the veteran in the proper development of his 
case is "not always a one-way street" and the veteran must be 
prepared to cooperate with the VA's efforts to obtain all 
relevant evidence.  Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  There remains no issue as to the substantial 
completeness of the veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006).  

The Court held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006) apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
the instant appeal, the veteran was not informed of the type 
of evidence necessary to establish either an initial 
evaluation or an initial effective date for his chronic PTSD.  

Notwithstanding any possible deficiency in the notice given 
the veteran, the Board finds that there is no prejudice to 
the veteran in proceeding with the issuance of a final 
decision as to the evaluation assigned for his PSTD given the 
favorable outcome below.  Any duty imposed on the VA, 
including the duty to assist and to provide notification, has 
been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  



II.  Historical Review

The veteran's service personnel records convey that he served 
in the Republic of Vietnam.  A May 2003 psychiatric 
evaluation from Charles J. Mora, M.D., and Melvin Canell, 
Ed.D., conveys that the veteran was diagnosed with chronic 
PTSD, a not otherwise specified anxiety disorder, and a 
not otherwise specified depressive disorder.  A Global 
Assessment of Functioning (GAF) score of 38 was advanced.  In 
October 2003, the RO established service connection for 
chronic PTSD and assigned a 50 percent evaluation for that 
disability.  


III.  Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  A 50 percent 
evaluation is warranted for PTSD which is productive of 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks occurring more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material or forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent 
evaluation requires occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation requires total occupational and social impairment 
due to symptoms such as gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, a persistent danger of 
hurting herself or others, an intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  

The May 2003 psychiatric evaluation from Dr. Mora and Mr. 
Canell conveys that the veteran complained of severe Vietnam 
War-related flashbacks and "violent" sleep.  He stated that 
he worked part-time as a "traveler;" had been twice 
divorced; and currently lived in a rented room.  The veteran 
was observed to be oriented in "all three spheres."  On 
mental status examination, the veteran exhibited an affect 
and mood with "a fairly persuasive depressive feature and 
anxiety that waxes and wanes;" a flow of conversation and 
thought that was "within normal limits;" and no evidence of 
psychosis, hallucinations, or delusions.  The veteran was 
diagnosed with chronic PTSD, a not otherwise specified 
anxiety disorder, and a not otherwise specified depressive 
disorder.  A GAF score of 38 was advanced.  Dr. Mora and Mr. 
Canell commented that: 

Although this gentleman is working on 
some type of menial job on a limited 
basis, I really don't think that he is a 
good candidate for full time gainful 
employment.  I think that he does 
comprehend primarily oral instruction but 
I also think that he would not be able to 
finish a task under any kind of 
supervision because of his disagreement 
with the way something should be done or 
actually his disdain of others which is 
quite prevalent and really has been so 
since he got out of Vietnam.  

At an October 2003 VA examination for compensation purposes, 
the veteran reported that he worked part-time as a "shag 
driver" moving trucks and trailers around a trucking 
company's lot.  

A December 2003 psychological evaluation from Mr. Canell and 
Brad Bigelow, Ed.D., states that the veteran complained of 
flashbacks; irritability; occasionally feeling "like I am 
going nuts;" being told that he could not get along with 
other people; avoidance of Asian individuals; and impaired 
sleep.  He reported that he worked on a part-time basis 
moving trailers from one spot to another and lived alone.  He 
clarified that he spoke with his co-workers essentially only 
by means of a two-way radio.  The veteran was observed to be 
oriented in all spheres; to have less than desirable personal 
hygiene; and to "be conspicuously over conversational."  On 
mental status examination, the veteran exhibited an affect 
and mood with depressive and anxiety features; mental thought 
content preoccupied by his Vietnam War experiences; an 
"almost paranoid level of mistrust for others;" and a flow 
of conversation and thought that "within normal limits." 
The veteran was diagnosed with PTSD, a 
not otherwise specified anxiety disorder, and a not otherwise 
specified depressive disorder.  A GAF score of 38 was 
advanced.  The examiners opined that:

I can see nothing more that I can add to 
his general difficulty in terms of this 
report but will advise you that he is an 
extremely disordered man that is almost 
unmanageable during the times that he 
explodes at others or attempts to do the 
kind of work that others find manageable 
or even pleasurable.  

An August 2004 psychological evaluation from Messrs. Canell 
and Bigelow states that the veteran complained of flashbacks; 
irritability; social isolation and an inability to get along 
with other people; avoidance of Asian individuals; and 
impaired sleep.  He reported that he worked on a part-time 
basis approximately six to eight hours a week moving trailers 
from one spot to another and lived alone.  The veteran was 
observed to be oriented and to have lost interest in his 
personal hygiene and self-help.  On mental status 
examination, the veteran exhibited an anxious and depressed 
affect and mood; episodic crying; aggressive, hypervigilant, 
and severely compulsive personal coping mechanisms; mental 
thought content preoccupied by with the Iraq War and his 
Vietnam War experiences; an "almost paranoid level of 
mistrust for others;" an extremely rapid, pressured, and 
logical flow of conversation and thought; and suicidal 
thoughts.  The veteran was again diagnosed with chronic PTSD, 
a not otherwise specified anxiety disorder, and a 
not otherwise specified depressive disorder.  A GAF score of 
41 was advanced.  The examiners opined that:

I have ... raised this gentleman's GAF by 
two or three points in order to make it 
clear that his general deterioration 
today may indeed be due to alcohol 
consumption and the man definitely knows 
what he is doing.  Nonetheless, his GAF 
is still indicative of an individual who 
is basically uncontrollable and who can 
not, under any circumstance whatsoever, 
follow direction, get along with others, 
control his emotions, or change for 
appropriate social adaptation and is, 
therefore, in my opinion, totally unable 
to obtain, much less maintain, any 
gainful employment.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran's chronic PTSD has been objectively shown to be 
manifested by recurrent Vietnam War-related flashbacks; 
chronic anxiety and depression; speech bordering on ideation; 
irritability; neglect of personal appearance and hygiene; 
difficulty in adapting to a work setting; an inability to 
establish and maintain effective relationships; and GAF 
scores of 38 and 41.  While the veteran reported working for 
six to eight hours a week moving trucks and trailers in a 
lot, he clarified that he could communicate with his 
supervisors and co-workers essentially only over the radio 
due to his inability to interact with other individuals.  

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).  A GAF score of between 
31 and 40 reflects major impairment in several areas 
including work or school, family relations, judgment, 
thinking, or mood.  A GAF score of between 41 and 50 denotes 
serious symptoms, e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting or any serious impairment in 
social, occupational, or school functioning, e.g., no 
friends, unable to keep a job.  Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  

The veteran's PTSD symptomatology merits assignment of an 
evaluation in excess of 50 percent under the provisions of 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2006).  In the absence 
of objective evidence of total occupational and social 
impairment due to symptoms such as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting himself or others, an intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, and memory loss for names of close relatives, 
own occupation, or own name, the Board concludes that an 
initial 70 percent evaluation and no higher is warranted for 
the veteran's chronic PTSD.  


ORDER

An initial 70 percent evaluation for the veteran's chronic 
PTSD is granted subject to the laws and regulations governing 
the award of monetary benefits. 


REMAND

The veteran asserts that service connection is warranted for 
his chronic hypertension and a chronic heart disorder.  The 
RO has attempted repeatedly to schedule the veteran for a VA 
examination for compensation purposes which encompasses his 
claimed cardiovascular disorders.  

The Board points out that as provided in 38 C.F.R. 
§ 3.159(c)(4) (2006), VA will provide a medical examination 
or obtain a medical opinion based upon a review of the 
evidence of record if VA determines it is necessary to decide 
the claim.  To support this objective, the regulations 
further provide that "[i]ndividuals for whom an examination 
has been scheduled are required to report for the 
examination."  See 38 C.F.R. § 3.326(a) (2006) (emphasis 
added); see also Wood v. Derwinski, 1 Vet. App. 190 (1991) 
(holding that the duty to assist "is not always a one-way 
street" and that, "[i]f a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence").  Thus, the regulations clearly indicate 
it is the duty of VA to determine the adequacy of evidentiary 
development, and the duty of the veteran to cooperate with VA 
in these efforts.

Regarding the issues that remain in appellate status, the 
Board is of the opinion that the record is incomplete.  That 
said, in a May 2005 written statement, the veteran's attorney 
noted that the RO had scheduled the veteran for a VA 
examination for compensation purposes at the Omaha, Nebraska, 
VA Medical Center.  The attorney advanced that the veteran 
was under doctors' supervision for his diabetes mellitus and 
heart condition and he was unable to attend the scheduled VA 
examination for compensation purposes as he had been advised 
by his physicians not to travel unassisted.  The attorney 
requested that "other, more appropriate arrangements for him 
to attend this examination" be made.  Given that the veteran 
is now willing to report for a VA cardiovascular examination, 
the RO should reschedule the requested evaluation.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should have the veteran 
scheduled for a VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current nature and etiology 
of his chronic hypertension and claimed 
chronic heart disorder.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner should specifically state 
whether the veteran has a chronic heart 
disorder in addition to his chronic 
hypertension.  

The examiner should advance an opinion as 
to whether it is more likely than not 
that the veteran chronic hypertension 
and/or any identified chronic heart 
disorder had its onset during active 
service; is in any other way causally 
related to active service; and/or is 
etiologically related to and/or increased 
in severity beyond its natural 
progression due to his Type II diabetes 
mellitus and other service-connected 
disabilities.  

Send the claims folders to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  

2.  The AMC should then readjudicate the 
issues of the veteran's entitlement to 
both service connection for chronic 
hypertension and a chronic heart disorder 
and a total rating for compensation 
purposes based on individual 
unemployability with express 
consideration of the provisions of  38 
C.F.R. § 3.310(a) (2006).  If any benefit 
sought on appeal remains denied, the 
veteran and his attorney should be issued 
a supplemental statement of the case 
(SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
SOCs.  The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


